Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 13-20 are pending. Applicants’ amendments/arguments filed on 12/28/2021 with a request of an After-Final Consideration Pilot Program (AFCP 2.0) are acknowledged. The Examiner initiated a phone interview with applicant’s representative Jin Zhu on 01/21/2022. During the discussions, the Examiner suggested amending claims 1, 3, 4 and 9-11 while canceling claims 5, 19 and 20 by way of the below Examiner’s Amendment. In this context, PTO-2323 (AFCP result form) and an Interview Summary are attached.
As a result, claims 1-4, 6-11 and 13-18 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Jin Zhu on 01/21/2022.
Please amend the claims as follows: 

Claim 1
“arthritis” in line 1 has been deleted and replaced with --- osteoarthritis ---;
“the effective amounts” in line 7 has been deleted and replaced with --- the therapeutically -effective amounts ---.

 Claim 3
“a molar ratio” in line 2 has been deleted and replaced with --- the molar ratio ---.  
Claim 4
“a weight ratio” in line 2 has been deleted and replaced with --- the weight ratio ---.  

Cancel Claims 5, 19 and 20

Claim 9
“arthritis” in line 2 has been deleted and replaced with --- osteoarthritis ---.

Claim 10
“arthritis” in line 2 has been deleted and replaced with --- osteoarthritis ---.

Claim 11
“arthritis” in line 2 has been deleted and replaced with --- osteoarthritis ---.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including Finley (US2006/0172012A1) in view of Li, Jackson, Singh, Miyake does not disclose or suggest a method for treating osteoarthritis by administering the claimed combination of four ingredients with a specific molar ratio or weight ratio, as instantly claimed. Finley teaches various ingredients with respect to arthritis but there is no motivation to specifically select the claimed four ingredients among them. The secondary references of Li (carvacrol), Jackson (curcumin), Singh (EGCG) and Miyake (procyanidins) teach that each ingredient is effective to treat arthritis, and however, they fail to teach the claimed molar ratio 1:1:100:50 or weight ratio 10:10:1:10. Thus, even if Finley and the secondary references would be combined, they would not achieve the claimed invention. Further, when the claimed combination with the said molar ratio is administered in the treating method, instant Fig. 1 exhibits a much better effect in increasing the expression of CITED 2; and when the claimed composition with the said weight ratio is administered in the treating method, instant Fig. 3 shows reduction of cartilage damage and instant Fig. 5 reveals improved pain relief, as compared to individual ingredients. Accordingly, the claimed method is non-obvious over the applied art. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-11 and 13-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613